Case 3:20-cv-00204-GMG Document 38 Filed 08/19/21 Page 1 of 7 PageID #: 599




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    MARTINSBURG


DETRICK LAYFIELD,

        Petitioner,

v.                                                                 CIVIL ACTION NO.: 3:20-CV-204
                                                                   (GROH)

BRIAN ANTONELLI,

        Respondent.


                  ORDER ADOPTING REPORT AND RECOMMENDATION

        Currently before the Court is a Report and Recommendation (AR&R@) entered by

United States Magistrate Judge Robert W. Trumble on May 5, 2021.                             ECF No. 31.

Therein, Magistrate Judge Trumble recommends that the pro se Petitioner’s § 2241

Petition [ECF No. 1] be denied and dismissed without prejudice, and further recommends

that the Respondent’s Motion to Dismiss, or in the Alternative, Motion for Summary

Judgment [ECF No. 21] be granted. For the reasons discussed below, the Court adopts

the R&R in full.

                                           I. BACKGROUND

        On September 1, 2017, an inmate at FCI Greenville 1 was assaulted inside his cell

and sustained a 1.25-inch laceration to his right elbow, minor abrasions to the back of his

right arm, and a minor abrasion to his abdomen. ECF No. 21-7 ¶ 6. On September 28,

2017, an incident report was prepared charging the Petitioner with the prohibited offense



1      At the time of the incident, the Petitioner was incarcerated at FCI Greenville in Greenville, Illinois.
The Petitioner is now incarcerated at USP Hazelton in Bruceton Mills, West Virginia.
Case 3:20-cv-00204-GMG Document 38 Filed 08/19/21 Page 2 of 7 PageID #: 600




of Assault with Serious Physical Injury, in violation of Code 101. ECF No. 21-8. The

Petitioner received a copy of the incident report on October 23, 2017, advising him of the

charge against him. Id.

       The Special Investigative Service (“SIS”) at FCI Greenville conducted an

investigation and concluded that the Petitioner committed the assault. ECF No. 21-7 ¶.6.

The case was also referred to the FBI and the United States Attorney’s Office for the

purpose of conducting a criminal investigation and possible prosecution. On October 18,

2017, the Petitioner was indicted in the District Court of the Southern District of Illinois

with three offenses related to the same incident and was convicted by a jury on

September 11, 2018. See S.D. Ill. Case No. 3:17-CR-30184.

       On May 9, 2019, a disciplinary hearing on the matter was held before a Discipline

Hearing Officer (“DHO”). ECF No. 21-7 ¶ 3. The disciplinary hearing was delayed due

to the SIS investigation, the matter’s referral to the FBI, and the Petitioner being out on

federal writ.   Id. ¶ 5.     The DHO considered the evidence, including the SIS

investigation’s findings, video footage of the incident, written statements made by the

Petitioner’s witnesses, and the Petitioner’s own statement in his defense, and found that

the greater weight of the evidence supported the finding that the Petitioner committed the

assault. ECF No. 21-8.

       On October 28, 2020, the Petitioner filed a Petition for Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2241, alleging that the prison’s disciplinary procedure violated

his constitutional rights. ECF No. 1. The Petitioner presents four grounds for relief: (1)

the charges against him were fabricated based on racial profiling; (2) his transfer from

FCI Greenville to USP Hazelton occurred while he was going through the disciplinary



                                              2
Case 3:20-cv-00204-GMG Document 38 Filed 08/19/21 Page 3 of 7 PageID #: 601




proceeding process and denied him the right to a timely Discipline Hearing Officer

(“DHO”) hearing; (3) he was required to defend himself in court in a trial before defending

himself in administrative proceedings for some, but not all, of the same charges; and (4)

he was never written an incident report for possession of a fabricated weapon, an offense

that he was convicted of committing in federal court. Id. at 5–6. For relief, the Petitioner

requests that the DHO decision be overturned, that his disciplinary reports be expunged

from his institutional record, and that he be released from incarceration. Id. at 8.

        In lieu of an answer, the Respondent, by and through Assistant United States

Attorney Erin K. Reisenweber, filed a Motion to Dismiss, or in the Alternative, Motion for

Summary Judgment on January 20, 2021.                    ECF No. 21.      Therein, the Respondent

argues that the petition should be dismissed because (1) the Petitioner received all the

due process safeguards afforded to him by Wolff v. McDonnell, 418 U.S. 539 (1974), (2)

the DHO had sufficient evidence to find that the Petitioner committed the prohibited

offense, and (3) the Petitioner did not exhaust his administrative remedies with the BOP

prior to filing the instant petition. Following the Respondent’s motion, the Petitioner filed

several documents, although none are styled as a response to the motion to dismiss. 2

        Pursuant to Rule 2 of the Local Rules of Prisoner Litigation Procedure, this action

was referred to Magistrate Judge Trumble for submission of an R&R, which he entered

on May 25, 2021. ECF No. 31. As an initial matter, the R&R finds that the Court does


2        These documents include: (1) a motion styled as “Petitioner’s Motion to Refute Untimely Filing”
[ECF No. 24]; (2) a document styled as a “Motion to Present Relevant Facts and violations of Due Process”
[ECF No. 25], (3) a “Motion Requesting Permission to Present Exhibits, Court Transcripts, Docket Sheet,
Charge Counts, etc.” [ECF No. 26], (4) a “Motion Presenting Legal Claims” [ECF No. 27]; (5) a cross-motion
for summary judgment [ECF No. 29]; and (6) a “Motion to Dismiss the Indictment and Resentence with an
Order for Immediate Release Where This Continue of Incarceration Serves Additional Punishment” [ECF
No. 33].




                                                     3
Case 3:20-cv-00204-GMG Document 38 Filed 08/19/21 Page 4 of 7 PageID #: 602




not have jurisdiction to consider the Petitioner’s claims because he failed to exhaust his

administrative remedies. Id. at 14. However, it finds that even if the Court did have

jurisdiction to consider the Petitioner’s claims, the Petitioner’s due process rights were

not violated during the prison disciplinary process because (1) the Petitioner received

notice of the incident report on October 23, 2017, more than eighteen months before the

DHO hearing; (2) the DHO Report identified the specific evidence relied on to support its

findings; (3) the Petitioner was given the opportunity to call witness at the hearing and

make a statement in his own defense; (4) while the Petitioner had the ability to collect and

present the evidence necessary for an adequate comprehension of his case, he was

offered a staff aid at the hearing, which he declined; and (5) the DHO, M. Puckett, did not

author the Incident Report and was an impartial factfinder. Id. at 15–16. Accordingly,

Magistrate Judge Trumble recommends that the Court dismiss the petition without

prejudice and grant the Respondent’s motion.

                               II. STANDARD OF REVIEW

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court is required to make a de novo

review of those portions of the magistrate judge=s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a Petitioner’s right to appeal this Court’s Order. 28.U.S.C..'.636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).



                                              4
Case 3:20-cv-00204-GMG Document 38 Filed 08/19/21 Page 5 of 7 PageID #: 603




        Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of the Petitioner being served with a copy of the same. 28 U.S.C. ' 636(b)(1); Fed.

R. Civ. P. 72(b). Magistrate Judge Trumble entered the R&R on May 25, 2021. ECF

No. 31. The Petitioner timely filed objections to the R&R on June 1, 2021. ECF No. 35.

On June 11, 2021, Ms. Reisenweber filed a Response to the Petitioner’s objections on

behalf of the Respondent. 3 ECF No. 36. Accordingly, the Court will review the portions

of the R&R to which the Petitioner objects de novo, and the remaining portions of the

R&R for clear error.

                                            III. Discussion

        The Petitioner’s sole objection is the R&R’s finding that he failed to exhaust his

administrative remedies. ECF No. 31 at 20. In the R&R, Magistrate Judge Trumble

considers the declaration of Howard Williams, a legal assistant at the Mid-Atlantic Region

of the BOP [ECF No. 21-2] and the Petitioner’s BOP Administrative Remedy History [ECF

No. 21-5 & -6]. Mr. Williams’s declaration states that the Petitioner has filed a total of 50

administrative remedy requests while in BOP custody, however, all have been rejected

and none have been closed successfully.                  ECF No. 21-2 at 3.           Additionally, the

Petitioner’s Administrative Remedy History reflects that his last appeal was rejected on

November 5, 2020.          ECF No. 21-5 at 26 (REMEDY ID: 1034991-AI).                      Accordingly,


3        On June 23, 2021, the Petitioner filed a reply to the Respondent’s response, styled “Petitioner
Layfield’s Objection to the Respondent’s Objection to the Report and Recommendation and Point Out
Factual Allegations Rather than False, Fictitious Statements.” ECF No. 37. Under the Local Rules of
Prisoner Litigation Procedure, any party may respond to another party’s objections within fourteen days
after being served with a copy thereof. LR PL P 12(c). Notwithstanding that the Petitioner styled his reply
as a response to the Respondent’s “objections,” the reply is unauthorized by the Local Rules. See LR PL
P 13 (“Prisoners shall not file pleadings or papers not authorized by these Rules. Pleadings or papers not
authorized by these Rules will be stricken from the docket by the Court and returned to the prisoner.”).
Nonetheless, the Court has considered the arguments contained therein.




                                                     5
Case 3:20-cv-00204-GMG Document 38 Filed 08/19/21 Page 6 of 7 PageID #: 604




Magistrate Judge Trumble finds that the Petitioner failed to exhaust his administrative

remedies because he failed to file another administrative remedy after his request was

rejected on November 5, 2020. ECF No. 31 at 20.

      In support of his objection, the Petitioner avers that he was denied “his

Constitutional Right to exhaust his administrative remedies.” ECF No. 35 ¶ 17. The

Petitioner avers that he filed appeals regarding the DHO hearing on November 1, 2017,

October 10, 2019, November 19, 2019, January 14, 2020, and January 28, 2020,

however, all of these appeals were rejected for being untimely. Id. ¶¶.2, 6, 7, 9, 11. The

Petitioner avers that the Administrative Remedy Office denied him his right to appeal by

using a “delay tactic” and cites an email from Case Manager Michael Gyurke that states,

“[Layfield’s] DHO report was issued to him on 11-5-2019, but his remedy was not received

until 03-19-2020.” Id. ¶ 25; see ECF No. 35-8 at 1. Additionally, he avers that he “filed

every appeal in a timely manner, but due to the [incorrect] remedy number . . . the Central

Office concur with the Regional Office and denied [him] of his constitutional right to

exhaust his administrative remedies.” ECF No. 35 ¶ 16.

      Upon review of all filings in this matter, the Court finds that the Petitioner did not

timely file his DHO appeal.    The Petitioner received a copy of the DHO Report on

November 19, 2019. See ECF No. 36-1 at 5. The Petitioner was required to file his

DHO appeal to the Regional Office within twenty days of receipt, including mail time.

See ECF No. 35-8 at 2. However, as Mr. Gyurke states in the email, the Regional Office

did not receive the Petitioner’s DHO appeal until March 19, 2020, more than three months

after the twenty-day period to file an appeal. See ECF No. 35-7 at 3. Accordingly, the

Petitioner did not file a timely DHO appeal with the BOP and thus, did not exhaust his



                                             6
Case 3:20-cv-00204-GMG Document 38 Filed 08/19/21 Page 7 of 7 PageID #: 605




administrative remedies. The Petitioner’s objections are OVERRULED.

                                     IV. Conclusion

      Upon careful review of the R&R, the Petitioner’s objections, and the Respondent’s

Response, the Court ORDERS that Magistrate Judge Trumble’s Report and

Recommendation [ECF No. 31] should be, and is hereby, ADOPTED. Therefore, the

Petitioner’s § 2241 Petition [ECF No. 1] is DENIED and DISMISSED WITHOUT

PREJUDICE, and the Respondent’s Motion to Dismiss, or in the Alternative, Motion for

Summary Judgment [ECF No. 21] is GRANTED. The Petitioner’s pending motions [ECF

Nos. 19, 24, 26, 27, 29 & 33] are DENIED as MOOT.

      The Clerk is DIRECTED to strike this matter from the Court’s active docket. The

Clerk is further DIRECTED to transmit copies of this Order to all counsel of record herein

and to mail a copy of this Order to the pro se Petitioner by certified mail, return receipt

requested.

      DATED: August 19, 2021




                                             7
